 

Exhibit 10.2

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”), dated as of November 26, 2018, is
made by and between American Education Center, Inc., a Nevada corporation (the
“Corporation”), and China Cultural Finance Holdings Company Limited, a British
Virgin Islands corporation, a holder of securities of the Corporation (the
“Holder”).

 

WHEREAS, pursuant to that certain Subscription Agreement, dated as of October
30, 2017, by and between the Corporation and the Holder (the “Subscription
Agreement”), the Holder purchased from the Corporation 500,000 shares of the
Corporation’s Series A Convertible Preferred Stock, par value $0.001 per share
(the “Preferred A Shares”) for the aggregate purchase price of $2,000,000;

 

WHEREAS, on November 2, 2017, the Corporation filed with the Secretary of State
of the State of Nevada the Certificate of Designation of Series A Convertible
Preferred Stock (the “Certificate of Designation A”), which established and
designated the Preferred A Shares and the rights, preferences, privileges and
limitations thereof;

 

WHREAS, on November 6, 2018, the Corporation was authorized by the Board of
Directors of the Corporation (the “Board”) and the holders of a majority of the
shares of common stock, par value $0.001 per share (“Common Stock”), and
preferred stock of the Corporation issued and outstanding, voting together as a
single class, to increase the number of shares of the authorized common stock of
the Corporation from 180,000,000 to 450,000,000 and the number of shares of the
authorized preferred stock of the Corporation from 20,000,000 to 50,000,000;

 

WHEREAS, on November 6, 2018, the Corporation was authorized by the Board to
file with the Secretary of State of the State of Nevada the Certificate of
Designation of Series B Convertible Preferred Stock (the “Certificate of
Designation B”), which established and designated 25,000,000 shares of Series B
Convertible Preferred Stock (the “Preferred B Stock”) and the rights,
preferences, privileges and limitations thereof; and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Corporation desires to exchange with the Holder, and the
Holder desires to exchange with the Corporation, all of its Preferred A Shares
into (i) shares of the Preferred B Stock, par value $0.001 per share, and (ii)
shares of Common Stock.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Corporation and the Holder agree
as follows:

 

1.          Terms of the Stock Exchange. The Holder irrevocably agrees hereby,
effective as of the Closing Date (as defined below), that the certificates of
the Preferred A Shares shall be surrendered by the Holder to the Corporation and
in exchange and full satisfaction therefor, the Holder shall be issued such
number of shares of Preferred B Stock and Common Stock listed opposite such
Holder’s name under the column, “Shares to be Issued,” as set forth on Schedule
A annexed hereto (the “Securities”) pursuant to the terms and conditions of this
Agreement.

 

 

 

 

2.          Closing. Upon satisfaction of the conditions set forth herein and
upon receipt of all closing deliverables set forth in this Section 2, unless
waived by the Corporation and the Holder, a closing (the date of such closing
sometimes referred to herein as the “Closing Date”) shall occur at the offices
of Hunter Taubman Fischer & Li LLC, 1450 Broadway, Fl. 26, New York, NY 10018,
or such other location as the parties shall mutually agree. On or before the
Closing Date, Holder shall deliver to the Corporation certificates representing
the Preferred A Shares, and the Corporation shall deliver to Holder in book
entry form the total number of Securities as set forth on Schedule A annexed
hereto. On the Closing Date, any and all obligations of the Corporation to
Holder under the Certificate of Designation A or with respect to the Preferred A
Shares shall be fully satisfied and of no further force or effect and Holder
will have no remaining rights, powers, privileges, remedies or interests under
the Subscription Agreement, the Certificate of Designation A, or the Preferred A
Shares.

 

3.          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

4.          Representations and Warranties of the Holder. The Holder represents
and warrants as of the date hereof and as of the Closing Date to the Corporation
as follows:

 

a. Authorization; Enforcement. The Holder has the requisite power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and any other documents or agreements entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Transaction Documents”) and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Holder and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Holder and no further action is required by the Holder. This Agreement has been
(or upon delivery will have been) duly executed by the Holder and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Holder enforceable against the Holder in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

b. Tax Advisors. The Holder has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement. With respect to such matters, the Holder relies
solely on such advisors and not on any statements or representations of the
Corporation or any of its agents, written or oral. The Holder understands that
it (and not the Corporation) shall be responsible for its own tax liability that
may arise as a result of this investment or the transactions contemplated by
this Agreement.

 

c. Information Regarding Holder. Holder is not a “U.S. Person” and is not an
“affiliate” (both as defined in Rule 501(b) under the Securities Act) of the
Corporation and is not acquiring the Securities for the account or benefit of a
U.S. Person. Holder is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.

 

d. Legend. The Holder understands that the Securities have been issued pursuant
to an exemption from registration or qualification under the Securities Act and
applicable state securities laws, and except as set forth below, the Securities
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

 

 

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED,
EXCEPT AS PERMITTED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM, OR UNLESS THE CORPORATION HAS
RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION AND ITS COUNSEL
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

e. Removal of Legends. Certificates evidencing the Securities shall not be
required to contain the legend set forth in Section 4(d) above or any other
legend (i) while a registration statement covering the resale of such Securities
is effective under the Securities Act, (ii) following any sale of such
Securities pursuant to Rule 144 (assuming the transferor is not an affiliate of
the Corporation), (iii) if such Securities are eligible to be sold, assigned or
transferred under Rule 144 and the Holder is not an affiliate of the Corporation
(provided that the Holder provides the Corporation with reasonable assurances
that such Securities are eligible for sale, assignment or transfer under Rule
144), (iv) in connection with a sale, assignment or other transfer (other than
under Rule 144), provided that the Holder provides the Corporation with an
opinion of counsel to the Holder, in a generally acceptable form, to the effect
that such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the Securities Act or (v) if
such legend is not required under applicable requirements of the Securities Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the Securities and Exchange Commission (“Commission”).
If a legend is not required pursuant to the foregoing, the Corporation shall no
later than seven business days following the delivery by the Holder to the
Corporation or the transfer agent (with notice to the Corporation) of a legended
certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from the Holder as may be required above in this Section 4(e), as directed by
the Holder, credit the aggregate number of shares of Preferred B Stock and
Common Stock to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system. The Holder shall be responsible for any transfer agent fees or DTC fees
with respect to any issuance of Securities and the removal of any legends with
respect to any Securities in accordance herewith, including, but not limited to,
fees for the opinions of counsel rendered to the transfer agent in connection
with the removal of any legends.

 

f. Restricted Securities. The Holder understands that: (i) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws and, consequently, Holder may have to bear the risk of owning
the Securities for an indefinite period of time because the Shares may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Holder shall have delivered to the Corporation
(if requested by the Corporation) an opinion of counsel to the Holder, in form
reasonably acceptable to the Corporation, to the effect that such Securities to
be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration, or (C) the Holder provides the
Corporation with reasonable assurance that such Securities can be sold, assigned
or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto) (collectively, “Rule 144”); (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144, and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the
Commission promulgated thereunder; and (iii) neither the Corporation nor any
other Person is under any obligation to register the Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

 

 

 

 

g. Investment Representations. Holder is acquiring the Securities for its own
account for the purpose of investment and not with a view to or for sale in
connection with any distribution thereof, and has no present intention to
effect, or any present or contemplated plan, agreement, undertaking,
arrangement, obligation, indebtedness, or commitment providing for, any
distribution of the Securities. Holder has carefully reviewed the
representations concerning the Corporation contained in this Agreement and has
made detailed inquiry concerning the Corporation, its business and its
personnel.

 

h. Certain Fees. No broker, finder, or investment banker is entitled to any
brokerage, finder, or other fee or commission in connection with the
transactions contemplated by this Agreement based on arrangements made by
Holder.

 

5.          Representations and Warranties of the Corporation. The Corporation
represents and warrants as of the date hereof and as of the Closing Date to the
Holder as follows:

 

a. Authorization; Enforcement. The Corporation has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and any other Transaction Documents to which the Corporation is a
party and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement by the Corporation and the consummation
by it of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the Corporation and no further
action is required by the Corporation, the Board or the Corporation’s
stockholders in connection therewith and no further filing, consent, or
authorization is required by the Corporation, its Board or its stockholders.
This Agreement has been (or upon delivery will have been) duly executed by the
Corporation and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Corporation enforceable
against the Corporation in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

b. Organization and Qualification. Each of the Corporation and its subsidiaries
(the “Subsidiaries”) are entities duly organized and validly existing and in
good standing under the laws of the jurisdiction in which they are formed, and
have the requisite power and authorization to own their properties and to carry
on their business as now being conducted and as presently proposed to be
conducted. Each of the Corporation and each of its Subsidiaries is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect. As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on (i) the business, properties, assets, liabilities,
operations (including results thereof) or condition (financial or otherwise) of
the Corporation or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Transaction Documents or
(iii) the authority or ability of the Corporation to perform any of its
obligations under any of the Transaction Documents. Other than its Subsidiaries,
there is no Person (as defined below) in which the Corporation, directly or
indirectly, owns capital stock or holds an equity or similar interest. “Person”
means an individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization, any other
entity and any governmental entity or any department or agency thereof.

 

 

 

 

c. No Conflict. The execution, delivery and performance of the Transaction
Documents by the Corporation and the consummation by the Corporation of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Securities) will not (i) result in a violation of the
Certificate of Incorporation (as defined below) or other organizational
documents of the Corporation or any of its Subsidiaries, any capital stock of
the Corporation or any of its Subsidiaries or Bylaws (as defined below) of the
Corporation or any of its Subsidiaries, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Corporation or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the OTC Market (the “OTC Market”) applicable to the Corporation
or any of its Subsidiaries or by which any property or asset of the Corporation
or any of its Subsidiaries is bound or affected except, in the case of clause
(ii) or (iii) above, to the extent such violations that would not reasonably be
expected to have a Material Adverse Effect.

 

d. No Consents. Neither the Corporation nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with, any court, governmental agency or any regulatory or self-regulatory agency
or any other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by the Transaction Documents, in
each case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Corporation or any
Subsidiary is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date of this Agreement or, in respect of
notices required or permitted to be filed with certain state and federal
securities commissions, which notices will be filed on a timely basis, and
neither the Corporation nor any of its Subsidiaries is aware of any facts or
circumstances which might prevent the Corporation or any of its Subsidiaries
from obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents. Except as disclosed in any of the
reports, schedules, forms, statements or other documents required to be filed by
the Corporation with the Commission under the Securities Act or the Exchange Act
of 1934, as amended, including the rules and regulations promulgated thereunder,
including pursuant to Section 13(a) or 15(d) thereof (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”), the Corporation is
not in violation of the requirements of the OTC Market and has no knowledge of
any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future.

 

e. Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the
Corporation of the Securities is exempt from registration under the Securities
Act. The offer and issuance of the Securities is exempt from registration under
the Securities Act pursuant to the exemption provided by Section 3(a)(9)
thereof. The Corporation covenants and represents to the Holder that neither the
Corporation nor any of its Subsidiaries has received, anticipates receiving, has
any agreement to receive or has been given any promise to receive any
consideration from the Holder or any other Person in connection with the
transactions contemplated by the Transaction Documents.

 

f. Issuance of Securities. The issuance of the Securities is duly authorized
and, upon issuance in accordance with the terms of the Transaction Documents,
shall be validly issued, fully paid and non-assessable and free from all liens,
charges and other encumbrances with respect to the issue thereof, other than as
a result of any action of the Holder or under federal or state securities laws.

 

g. Transfer Taxes. As of the date of this Agreement, all share transfer or other
taxes (other than income or similar taxes) which are required to be paid by the
Corporation in connection with the issuance of the Securities to be issued to
the Holder hereunder will be, or will have been, fully paid or provided for by
the Corporation, and all laws imposing such taxes will be or will have been
complied with.

 

 

 

 

6.          Release by the Holder. In consideration of the foregoing, Holder and
each of Holder’s respective related parties, affiliates, successors and assigns
(collectively, the “Releasing Parties”) hereby forever releases, remises,
acquits and discharges each of the Corporation and its Subsidiaries, as well as
each of their respective officers, directors, principals, control persons,
affiliates, stockholders, past and present employees and agents, insurers,
predecessors in interest, successors, and assigns (collectively, the “Company
Parties”), from any and all actions, causes of action, suits, debts, dues, sums
of money, accounts, reckonings, bonds, bills, costs, loss of services, expenses,
compensation, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, extents, executions,
claims, liabilities and demands whatsoever, in law, admiralty or equity, which
any of the Releasing Parties ever had, now have or hereafter can, shall or may
have for, upon, or by reason of any matter, cause or thing whatsoever, whether
or not known or unknown, arising under the Preferred A Shares, or the
Securities, the Certificate of Designation A, the Subscription Agreement, or any
other Transaction Documents. It is the intention of the Releasing Parties that
this release is a general release with regard to the performance, services, or
fulfillment of duties of any kind, and shall be effective as a bar to each and
every claim, demand, or cause of action that any of the Releasing Parties may
now, or ever, have against the Corporation Parties arising out of, related to,
or in any way connected with the relationship of the parties on or before the
date hereof or arising out of or in connection with the Preferred A Shares, or
the Securities, the Certificate of Designation A, the Subscription Agreement, or
any other Transaction Documents. The Releasing Parties recognize that they may
have some claim, demand, or cause of action against the Corporation Parties of
which they are totally unaware and unsuspecting, and that the Releasing Parties
are giving up such claims, demands, and causes of action by execution of this
release. It is the intention of the Releasing Parties in executing this release
that it will deprive each of them of each such unknown claim, demand, and cause
of action, and prevent any of them from ever asserting such unknown claim,
demand, or cause of action against any of the Released Parties. It being
understood that this Section shall not limit the Holder from taking action for
matters with respect to this Agreement.

 

7.          Miscellaneous.

 

a. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns. This
Agreement may not be assigned by the Holder without the prior written consent of
the Corporation, which consent may be withheld by the Corporation in its sole
discretion.

 

b. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed under the laws of the State of New York without regard
to the choice of law principles thereof. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of New York located in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or therewith or
with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

c. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

 

 

 

d. Counterparts/Execution. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.

 

e. Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered personally by hand or
by overnight courier, mailed by United States first-class mail, postage prepaid,
sent by facsimile or sent by electronic mail directed (a) if to Holder, at such
Holder’s address, facsimile number or electronic mail address set forth in the
Corporation’s records, or at such other address, facsimile number or electronic
mail address as such Holder may designate by ten days’ advance written notice to
the other parties hereto; or (b) if to the Corporation, to its address,
facsimile number or electronic mail address set forth below and directed to the
attention of its Chief Executive Officer, or at such other address, facsimile
number or electronic mail address as the Corporation may designate by ten days’
advance written notice to the other parties hereto. All such notices and other
communications shall be effective or deemed given upon delivery, on the date
that is three days following the date of mailing, upon confirmation of facsimile
transfer or upon confirmation of electronic mail.

 

If to the Corporation, to:

American Education Center Inc.

2 Wall Street, Fl. 8

New York, NY 10005

Attn: Max P. Chen, CEO

 

f. Expenses. Except as otherwise set forth herein, the parties hereto shall pay
their own costs and expenses in connection herewith.

 

g. Entire Agreement; Amendments. This Agreement and the other Transaction
Documents constitute the entire agreement between the parties hereto with regard
to the subject matter hereof and thereof, superseding all prior agreements or
understandings, whether written or oral, between or among the parties. In the
event of a conflict between this Agreement and any other Transaction Document,
this Agreement shall prevail. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance. Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.

 

h. Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

i. Reporting Status. Until the date on which the Holder no longer holds
Securities, the Corporation shall timely file all reports, if and when
applicable, required to be filed with the Commission pursuant to the Securities
Exchange Act of 1934, as amended.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

CORPORATION:

 

AMERICAN EDUCATION CENTER, INC.

 

By: /s/ Max P. Chen   Name: Max P. Chen   Title: President  

 

HOLDER:

 

CHINA CULTURAL FINANCE HOLDINGS COMPANY LIMITED

 

By: /s/ Fong Kai Shing   Name: Fong Kai Shing   Title: President  

 

 

 

 

SCHEDULE A

 

Holder Shares to be Issued China Cultural Finance Holdings Company Limited
12,500,000 shares of Preferred B Stock and 7,500,000 shares of Common Stock

 

 



